16‐2349 
Triaxx Asset Mgmt. LLC v. South Tryon, LLC

                              UNITED STATES COURT OF APPEALS 
                                     FOR THE SECOND CIRCUIT 
                                                     
                                          SUMMARY ORDER 
                                                     
Rulings by summary order do not have precedential effect. Citation to a summary order filed 
on  or  after  January  1,  2007,  is  permitted  and  is  governed  by  Federal  Rule  of  Appellate 
Procedure  32.1  and  this  Court’s  Local  Rule  32.1.1.  When  citing  a  summary  order  in  a 
document filed with this Court, a party must cite either the Federal Appendix or an electronic 
database (with the notation “Summary Order”). A party citing a summary order must serve a 
copy of it on any party not represented by counsel. 
 
        At a stated term of the United States Court of Appeals for the Second Circuit, held at the 
Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the 
12th day of April, two thousand seventeen. 
 
Present: 
                 PETER W. HALL, 
                 GERARD E. LYNCH, 
                 CHRISTOPHER F. DRONEY, 
                        Circuit Judges.   
 
  
 U.S.  BANK  NATIONAL  ASSOCIATION,  SOLELY  IN  ITS  CAPACITY  AS 
 TRUSTEE,  
                                                                                       16‐2349‐cv*
  
                      PLAINTIFF, 
  
 V.                                                         
  
 TRIAXX  ASSET  MANAGEMENT  LLC,  FKA  ICP  ASSET  MANAGEMENT 
 LLC,  
  
                      INTERPLEADER  ‐  DEFENDANT  ‐  CROSS  ‐  CLAIMANT  ‐ 
                      APPELLANT, 
  
 GOLDENTREE  ASSET  MANAGEMENT  LP,  GOLDMAN  SACHS  &  CO., 
 BLACKROCK FINANCIAL MANAGEMENT, INC.,  
  
                       INTERPLEADER ‐ DEFENDANTS ‐ CROSS ‐ DEFENDANTS, 
  
  
__________________________ 
  
*The consolidated cases, 16‐2483‐cv, 16‐2576‐cv, and 16‐2578‐ cv, were withdrawn by a stipulation so‐
ordered on 9/26/2016. 
                                                     1
16‐2349 
Triaxx Asset Mgmt. LLC v. South Tryon, LLC

V. 
 
SOUTH TRYON, LLC,  
 
       INTERPLEADER  ‐  DEFENDANT  ‐  CROSS  ‐  DEFENDANT  ‐ 
       APPELLEE,  
 
TRIAXX PRIME CDO 2006‐1, LTD.,  
 
       INTERPLEADER ‐ DEFENDANT ‐ CROSS  DEFENDANT. 
 
 
For Appellant:                   H.  PETER  HAVELES,  JR.,  (Eric  N.  Whitney,  on  the  brief),  Arnold  & 
                                 Porter Kaye Scholer LLP, New York, NY 
 
For Appellee:                    JONATHAN  EDWARD  PICKHARDT,  (Blair  Alexander  Adams  and 
                                 William  B.  Adams,  on  the  brief),  Quinn  Emanuel  Urquhart  & 
                                 Sullivan, LLP, New York, NY 
 
         
        Appeal from a judgment of the Southern District of New York (Pauley, J.). 

        UPON  DUE  CONSIDERATION,  IT  IS  HEREBY  ORDERED,  ADJUDGED,  AND 

DECREED that the district court’s judgment is AFFIRMED. 

        Appellant  Triaxx  Asset  Management  LLC  (“Triaxx”)  appeals  from  the  district  court’s 

opinion and order granting summary judgment to Appellee South Tryon, LLC (“South Tryon”).  

The  district  court  issued  a  declaratory  judgment  that  Triaxx  breached  the  Indenture  and 

Collateral  Management  Agreement  (“CMA”)  by  failing  to  sell  certain  securities  within  three 

years of their having gone into default.  We assume the parties’ familiarity with the underlying 

facts,  the  procedural  history,  the  arguments  presented  on  appeal,  and  the  district  court’s 

rulings. 

        The  Court  reviews  de  novo  a  district  court’s  grant  of  summary  judgment.    Topps  Co.  v. 

Cadbury  Stani  S.A.I.C.,  526  F.3d  63,  67–68  (2d  Cir.  2008).    Summary  judgment  is  appropriate 

                                                     2
16‐2349 
Triaxx Asset Mgmt. LLC v. South Tryon, LLC

where  “there  is  no  genuine  dispute  as  to  any  material  fact  and  the  movant  is  entitled  to 

judgment as a matter of law.”  Fed. R. Civ. P. 56(a); see Anderson v. Liberty Lobby, Inc., 477 U.S. 

242, 248 (1986). 

         “[T]he words and phrases [in a contract] should be given their plain meaning, and the 

contract  should  be  construed  so  as  to  give  full  meaning  and  effect  to  all  of  its  provisions.” 

Chesapeake  Energy  Corp.  v.  Bank  of  N.Y.  Mellon  Tr.  Co.  N.A.,  773  F.3d  110,  114  (2d  Cir.  2014) 

(alterations  in  original)  (quoting  Olin  Corp.  v.  Am.  Home  Assur.  Co.,  704  F.3d  89,  99  (2d.  Cir. 

2012)).    An  unambiguous  agreement  “must  be  enforced  according  to  the  plain  meaning  of  its 

terms.”  Greenfield v. Philles Records, Inc., 780 N.E.2d 166, 170 (N.Y. 2002).  “New York . . . follows 

the common (and commonsensical) rule that a specific provision . . . governs the circumstance 

to  which  it  is  directed,  even  in  the  face  of  a  more  general  provision.”    Capital  Ventures  Int’l  v. 

Republic of Arg., 652 F.3d 266, 271 (2d Cir. 2011).  “Language whose meaning is otherwise plain 

does  not  become  ambiguous  merely  because  the  parties  urge  different  interpretations  in  the 

litigation.”  Hunt Ltd. v. Lifschultz Fast Freight, Inc., 889 F.2d 1274, 1277 (2d Cir. 1989). 

        The language in the Indenture and CMA, when read together, unambiguously requires 

Triaxx  to  sell  Defaulted  Securities  within  three  years  of  the  date  they  went  into  default.    In 

arguing that the documents are ambiguous with respect to its duty to sell Defaulted Securities 

pursuant to section 12.1(a)(ii) of the Indenture, Triaxx primarily relies on provisions in the CMA 

that require Triaxx to perform its obligations in a “commercially reasonable” manner.  But those 

provisions,  read  plainly  and  in  their  proper  context,  do  not  override  the  Indenture’s  express 

directive  that  Defaulted  Securities  “shall”  be  sold  within  a  three‐year  time  period.    To  the 




                                                         3
16‐2349 
Triaxx Asset Mgmt. LLC v. South Tryon, LLC

contrary,  they  mandate  that  Triaxx  perform  its  specific  obligations  under  the  Indenture.1    The 

only exception to the Indenture’s mandate to sell arises if Triaxx “does not receive any bid on 

such  Defaulted  Security.”    Indenture  § 12.1(b).    That  exception,  however,  does  not  provide 

Triaxx with the discretion not to sell, or even attempt to sell, Defaulted Securities following the 

procedures outlined in  section  12.1(b) of the Indenture.2  Therefore, we agree with the district 

court  that  the  “commercially  reasonable”  language  in  the  Indenture  and  the  CMA  provided 

Triaxx discretion in how to carry out the sale, but did not provide it discretion as to the timing 

of the sale.  Joint App’x at 1312–13 (“’[C]ommercially reasonable’ is used to describe the ‘efforts’ 

that  the  Collateral  Manager  ‘shall’  take  to  sell  a  Three  Year  Defaulted  Security  within  the 

confines of the procedures set forth therein.”). 




1 CMA § 7 (the CMA “shall use commercially reasonable efforts to ensure that no action is taken 
by it, and shall not intentionally or with reckless disregard take any action, which would . . . (e) 
result in the Issuer violating the terms of the Indenture in any material respect, (f) adversely affect the 
interests  of  the  Trustee,  the  Noteholders  in  any  material  respect  (other  than  the  effect  of  such 
actions  expressly  permitted  hereunder  or  under  the  Indenture”  (emphasis  added));  CMA  §  2(d)(xi) 
(“The Collateral Manager shall . . . take any other action consistent with the terms of the Indenture 
which the Collateral Manager reasonably believes to be in the best interests of the Noteholders.” 
(emphasis added)); CMA § 2(a) (“The Collateral Manager shall comply in all material respects 
with all of the terms and conditions of the Indenture affecting  the duties and functions that have 
been delegated to it thereunder and hereunder.” (emphasis added)). 

2 The Indenture and the CMA are both silent as to whether Triaxx may set reserve prices when 
soliciting  “bona  fide  bids  for  such  Defaulted  Security.”    Indenture  § 12.1(b).    During  oral 
argument,  Triaxx  emphasized  that  the  sale  of  Defaulted  Securities  without  a  reserve  price 
might,  at  least  under  certain  circumstances,  be  deemed  commercially  unreasonable.    But  the 
question of what constitutes “commercially reasonable” effort is not before us.  Neither South 
Tryon  nor  any  other  noteholder  argued  before  the  district  court  that  Triaxx  acted  in  a 
commercially  unreasonable  manner  when  it  sold,  or  attempted  to  sell,  any  of  the  Defaulted 
Securities.  We therefore decline to address this issue.    



                                                      4
16‐2349 
Triaxx Asset Mgmt. LLC v. South Tryon, LLC

        Triaxx’s lack of discretion in the timing of the sale also gives effect to the parties’ intent.  

That is, as the district court explained, the mandatory timing of the sale “is designed to protect 

the most senior noteholders (who received lower interest payments)” and who will be paid first 

under its waterfall payment scheme “in the event that Triaxx 2006‐1’s collateral deteriorated.”  

Joint App’x at 1315; Greenfield, 780 N.E.2d at 170 (noting “[t]he fundamental, neutral precept of 

contract interpretation is that agreements are construed in accord with the parties’ intent,” and 

“[t]he  best  evidence  of  what  parties  to  a  written  agreement  intend  is  what  they  say  in  their 

writing.”).    In  other  words,  the  senior  noteholders,  like  South  Tryon,  received  lower  interest 

payments for the benefit of being paid out first in the event of devaluation.  Triaxx’s argument 

that the CMA requires it always to act in a “commercially reasonable manner” to the benefit of 

all noteholders undermines the terms of the contract as well as the waterfall payment scheme 

that the parties agreed to.  Thus, the contract clearly contemplates protections for noteholders 

that mandate a sale once certain securities begin to lose their value and go into default.  

        We have considered all of Triaxx’s remaining arguments on appeal and find them to be 

without merit.  Accordingly, we AFFIRM the judgment of the district court. 

                                                          FOR THE COURT: 
                                                          Catherine O’Hagan Wolfe, Clerk 




                                                      5